Citation Nr: 1029142	
Decision Date: 08/04/10    Archive Date: 08/16/10

DOCKET NO.  08-01 502	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
lumbar strain with spondylosis.

2.  Entitlement to an evaluation in excess of 10 percent for 
status post vagotomy and pyloroplasty for duodenal ulcer.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The Veteran served on active duty from June 1981 to May 1985.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2005 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia.  

A hearing was held in April 2010, in Atlanta, Georgia, before the 
undersigned Veterans Law Judge, who was designated by the 
Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 
7107(c), (e)(2).  A transcript of the hearing testimony is in the 
claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify the Veteran if further 
action is required.


REMAND

The Veteran seeks increased evaluations for his service-connected 
for lumbar strain with spondylosis and his status post vagotomy 
and pyloroplasty for duodenal ulcer.

The RO last considered the issues on appeal in a November 2007 
statement of the case.  Since that time, a significant amount of 
additional medical evidence, without a waiver of RO 
consideration, has been received in this matter which is relevant 
to the issues being addressed herein.  Accordingly, the Board 
must return the case to the RO for consideration of the 
additional evidence and issuance of a supplemental statement of 
the case.  See 38 C.F.R. § 19.31 (2009).  

In addition, the Veteran's most recent VA examinations concerning 
the issues on appeal were conducted back in October 2005.  Given 
the Veteran's testimony before the Board, along with the passage 
of time since his last examination, the RO should update the 
Veteran's treatment records, and then schedule him for updated VA 
examinations.  38 C.F.R. § 3.159(c)(4)(i); see Littke v. 
Derwinski, 1 Vet. App. 90, 93 (1990).

Accordingly, the case is remanded for the following actions:

1.  The RO must contact the Veteran to 
provide him an opportunity to identify all 
VA and non-VA medical providers who have 
treated him for his lumbar strain with 
spondylosis and his status post vagotomy 
and pyloroplasty for duodenal ulcer since 
November 2008.  The RO must then obtain 
copies of the related medical records that 
are not already in the claims file.  All 
attempts to secure this evidence must be 
documented in the claims file by the RO.  
If, after making reasonable efforts to 
obtain the identified records, the RO is 
unable to secure same, the RO must notify 
the Veteran and (a) identify the specific 
records the RO is unable to obtain; (b) 
briefly explain the efforts that the RO 
made to obtain those records; (c) describe 
any further action to be taken by the RO 
with respect to the claim; and (d) notify 
the Veteran that that he is ultimately 
responsible for providing the evidence.  
The Veteran and his representative must 
then be given an opportunity to respond.  

2.  The Veteran must then be afforded a VA 
examination to ascertain the current 
symptomatology of his service-connected 
lumbar strain with spondylosis.  All tests 
or studies necessary to make this 
determination must be ordered. The 
examination report must indicate whether 
the claims file was reviewed. The examiner 
must fully describe all manifestations of 
the Veteran's lumbar strain with 
spondylosis, to include range of motion 
studies and any neurological symptoms. The 
extent of any incoordination, weakened 
movement and/or excess fatigability on use 
as a result of the Veteran's service-
connected lumbar strain with spondylosis 
must be described. To the extent possible, 
the functional impairment due to 
incoordination, weakened movement, pain 
and/or excess fatigability on use must be 
assessed in terms of additional degrees of 
limitation of motion of the lumbar spine. 
The examiner must provide a complete 
rationale for all conclusions reached.  The 
report must be typed.

3.  The Veteran must also be afforded a VA 
examination to ascertain the current 
symptomatology of his service-connected 
status post vagotomy and pyloroplasty for 
duodenal ulcer.  The claims folder and a 
copy of this remand must be provided to and 
reviewed by the examiner.  All pertinent 
symptomatology and findings must be 
reported in detail.  Any indicated 
diagnostic tests and studies must be 
accomplished.  The examiner must report all 
symptoms, and must specifically state 
whether there is anemia, weight loss, 
vomiting, melena, or hematemesis. The 
examiner should also indicate the 
frequency, length, and duration of the 
Veteran's ulcer symptomatology and whether 
the Veteran has experienced any 
incapacitating episodes as a result of his 
ulcer disability, and if so, the length and 
duration of such episodes.  The examiner 
must also specifically indicate the level 
of impairment of health, and state whether 
the Veteran's duodenal ulcer symptomatology 
is mild, moderate, moderately severe, or 
severe.  The examiner must provide a 
complete rationale for all opinions 
provided.  If the examiner cannot provide 
any requested opinion without resorting to 
speculation, he or she must so state, and 
provide the reasons why an opinion would 
require speculation.  The examination 
report must be typed.

4.  The RO must notify the Veteran that it 
is his responsibility to report for any 
scheduled examination and to cooperate in 
the development of the claim, and that the 
consequences for failure to report for a VA 
examination without good cause may include 
denial of the claim.  38 C.F.R. §§ 3.158, 
3.655 (2009).  In the event that the 
Veteran does not report for any scheduled 
examination, documentation must be obtained 
which shows that notice scheduling the 
examination was sent to the last known 
address.  It must also be indicated whether 
any notice that was sent was returned as 
undeliverable.

5.  The examination reports must be 
reviewed to ensure that it is in complete 
compliance with the directives of this 
remand.  If any report is deficient in any 
manner, the RO must implement corrective 
procedures.

6.  After completing the above actions, and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the paragraphs 
above, the claims on appeal must be 
readjudicated.  If a claim remains denied, 
a supplemental statement of the case must 
be provided to the Veteran and his 
representative.  After the Veteran and his 
representative have had an adequate 
opportunity to respond, the appeal must be 
returned to the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


